DISSENTING OPINION BY
Senior Judge KELLEY.
I respectfully dissent.
When the words of a statute are clear and free from ambiguity, the interpretation is relatively simple; in such circumstances, “the letter of it is not to be disregarded under the pretext of pursuing its spirit.” Section 1921(b) of the Statutory Construction Act, 1 Pa.C.S. § 1921(b). When, however, the words of a statute are *840not explicit, legislative intent may be ascertained by considering, inter alia, the occasion and necessity of the statute, the circumstances in which it was enacted, the mischief to be remedied, and the object to be attained by the legislation. Section 1921(c) of the Statutory Construction Act, 1 Pa.C.S. § 1921(c). The primary object of all statutory interpretation, of course, “is to ascertain and effectuate the intention of the General Assembly.” Section 1921(a) of the Statutory Construction Act, 1 Pa. C.S. § 1921(a).
Here, Section 1582(c) is clear and free from ambiguity and easily understood by its express terms. Section 1532(c) expressly lists six types of Drug Act offenses warranting the suspension of a licensee’s operating privilege — the “possession, sale, delivery, offering for sale, holding for sale or giving away of any controlled substance.” 75 Pa.C.S. § 1532(c). Subsection (2) reiterates “[f]or the purposes of this subsection, the term “conviction” shall include any conviction or adjudication of delinquency for any of the offenses listed.” 75 Pa.C.S. § 1532(c)(2) (emphasis added). The manufacture of a controlled substance, however, is not listed as an offense warranting suspension.
The maxim, inclusio unius est exclusio alterius, is clearly applicable to the present circumstances. This doctrine decrees that where law expressly describes a particular situation to which it shall apply, an irrefutable inference must be drawn that what is omitted or excluded was intended to be omitted or excluded. Black’s Law Dictionary 763 (6th ed.1990).
In the Drug Act, the General Assembly expressly prohibits the “manufacture” of a controlled substance as well as the “sale or delivery, holding, offering for sale, or possession of any controlled substance.” Section 13(a)(1) of the Drug Act, 35 P.S. § 780-113(a)(l). Yet in the Vehicle Code, the General Assembly, while including the “possession, sale, delivery, offering for sale, holding for sale or giving away of any controlled substance” as offenses warranting the suspension of operating privilege, excluded the manufacture of a controlled substance from the list. The General Assembly, by expressly including the manufacture of a controlled substance in the list of prohibited offenses in the Drug Act, but excluding it from the list of offenses warranting suspension under Vehicle Code, has implicitly indicated to the courts that the offense of manufacturing was intended to be excluded.
The conclusion reached by the majority that “possession” encompasses manufacture is overreaching. If possession could be interpreted so broadly, then the word possession would obviate the need for the other offenses listed because possession, as interpreted by the majority, would arguably include the sale, delivery, offering for sale, holding for sale, or giving away of any controlled substance. The majority’s interpretation would render the inclusion of these other offenses redundant.
As the statute is easily understood by its express terms, DOT should not be permitted to go beyond the express words of the statute to determine legislative intent. While “the manufacture of a controlled substance” would be a logical addition to the list of offenses for which a licensee’s operating privilege may be suspended, such expansion is a matter for the General Assembly, not this Court. For these reasons, I believe that the trial court did not err or abuse its discretion in determining that DOT lacked statutory authority to suspend Keim’s operating privilege since he was not convicted of any of the offenses enumerated in Section 1532(c) and would affirm.